70 N.Y.2d 756 (1987)
The People of the State of New York, Appellant,
v.
Douglas J. Furlong, Respondent.
Court of Appeals of the State of New York.
Argued September 4, 1987.
Decided October 6, 1987.
Denis Dillon, District Attorney (Marea M. Suozzi and Anthony J. Girese of counsel), for appellant.
Douglas J. Furlong, respondent pro se.
Robert Abrams, Attorney-General (O. Peter Sherwood, Lawrence S. Kahn and Christopher Keith Hall of counsel), amicus curiae.
Concur: Chief Judge WACHTLER and Judges SIMONS, KAYE, ALEXANDER, TITONE, HANCOCK, JR., and BELLACOSA.
Order affirmed. The legal issue raised has been rendered academic by amendment of the regulation to require proof of intent to consume (cf., People v Lee, 58 N.Y.2d 491).